 


109 HR 3014 IH: To amend the Act of August 9, 1955, regarding leasing of the Moses Allotments.
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3014 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mr. Hastings of Washington introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Act of August 9, 1955, regarding leasing of the Moses Allotments. 
 
 
1.Amendment related to Moses AllotmentsThe first section of the Act of August 9, 1955 (69 Stat. 539; 25 U.S.C. 415), is amended by striking “and the lands comprising the Moses Allotment Numbered 10, Chelan County, Washington,” and inserting the following: “and the lands comprising the Moses Allotment Numbered 8 and the Moses Allotment Numbered 10, Chelan County, Washington”.   
 
